United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTERS FOR MEDICARE &
MEDICAID SERVICES, Woodlawn, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1580
Issued: December 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 12, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 25, 2008 merit decision denying her claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on September 21, 2006, as alleged.
FACTUAL HISTORY
On November 2, 2006 appellant, then a 37-year-old information technology specialist,
filed a traumatic injury claim (Form CA-1) alleging that on September 21, 2006 she injured her
back while moving heavy books from her desk to her file cabinet. She did not notice any pain
until she woke up the next morning.

On October 5, 2006 appellant sought medical treatment from Dr. Pankaj Desai, a Boardcertified internist, who reported that appellant presented with sharp and intense lower back pain,
radiating slightly into her right thigh, beginning approximately 10 days prior. Physical
examination showed a mild paraspinal muscle spasm, tenderness over the sciatic notch and pain
in the paraspinous muscles of the lumbar spine. Dr. Desai diagnosed back pain and sciatica. He
returned appellant to light-duty work on October 9, 2006, recommending two to three hours per
day for the following two weeks.
Dr. Desai referred appellant to physical therapy, where she was treated for leg and back
pain. Appellant submitted physical therapy notes dated October 10 through November 21, 2006,
reflecting her history that she injured herself while lifting heavy books at work. Dr. Desai again
examined appellant on November 27, 2006. He advised that appellant had a history of lower
back pain related to moving heavy boxes at work. Dr. Desai restricted appellant’s bending,
stooping, lifting, pushing, and pulling and recommended a magnetic resonance imaging (MRI)
scan. An MRI scan dated December 13, 2006 showed displacement of the lumbar invertebral
disc without myelopathy and Tarlov’s cysts on her right side. On December 19, 2006 Dr. Desai
diagnosed impingement of the nerve at the fourth lumbar vertebrae and bilateral canal stenosis.
In an attending physician’s report dated December 19, 2006, Dr. Desai stated that
appellant suffered a herniated lumbar disc. As to whether he believed the condition was caused
or aggravated by employment activity, he checked the box marked “yes.” Dr. Desai advised that
appellant should take time off from work to rest and relieve her pain and not stand for longer
than 30 minutes or sit continuously for longer than one hour.
On February 11, 2008 appellant filed a claim for compensation (Form CA-7) for the
period October 1, 2006 through January 6, 2007.
In correspondence dated February 14, 2008, the Office informed appellant that the
medical evidence was insufficient to establish her claim and provided 30 days for the submission
of additional evidence.
Appellant subsequently submitted a personal narrative and a letter from Dr. Desai, each
dated February 25, 2008. She described the alleged employment incident, explained that she
attempted to self-treat her back pain for two weeks prior to seeking medical treatment and
indicated that she did not have any symptoms prior to the her injury. Dr. Desai stated that
appellant sustained an injury to her back around September 21, 2006 while lifting and moving
heavy books and computer equipment. He summarized her treatment and MRI scan results,
stating that, in his opinion, her back pain was caused by lifting heavy books and computer
equipment while organizing her cubical.
In a decision dated March 25, 2008, the Office denied appellant’s traumatic injury claim.
It accepted that on September 21, 2006 she moved books at work; however, it found that she did
not submit sufficient medical evidence to establish an injury related to this employment incident.

2

LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment incident. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The Office accepted that on September 21, 2006 appellant was lifting heavy books at
work, as alleged. The issue, therefore, is whether she submitted sufficient medical evidence to
establish that her claimed back injury was caused by the employment incident.
The Board finds the medical evidence insufficient to establish that appellant sustained
injury on September 21, 2006. Appellant submitted a statement attributing her injury to lifting
heavy books at work. However, her statement is insufficient to establish causation. The fact that
appellant believes her condition was caused by employment is not sufficient to meet the
causation burden of proof.9 Meeting this burden of proof requires a physician’s opinion
explaining the nature of the relationship between the diagnosed condition and the accepted
employment incident.10
Appellant submitted medical reports from Dr. Desai, a Board-certified internist. On
November 27, 2006 Dr. Desai noted appellant’s history that she was injured while moving heavy
boxes at work. Based on MRI scan results, on December 19, 2006 he diagnosed nerve
impingement and bilateral canal stenosis. In a February 28, 2008 letter, Dr. Desai attributed
appellant’s back injury to the lifting of heavy books at work on September 21, 2006. While he
related appellant’s injury to her accepted employment incident, this is not enough to meet
appellant’s burden of proof. A physician’s opinion on the causal relationship between a
claimant’s injury and an employment incident is not dispositive simply because it is rendered by
a physician. To be of probative value, Dr. Desai must provide rationale for his opinion on causal
relation.11 He did not explain how appellant’s diagnosed nerve impingement and stenosis were
caused or contributed to by her moving heavy books at work. As noted, the incident at work
occurred on September 21, 2006. On examination some two weeks later, Dr. Desai noted mild
muscle spasms of the lumbar spine and returned appellant to duty on October 9, 2006. An MRI
scan of December 13, 2006 revealed a displaced lumbar disc and the physician subsequently
diagnosed spinal stenosis with impingement. Dr. Desai related the herniated disc to the incident
at work by checking a box marked “yes” on a form. The Board has held that when a physician’s
opinion on causal relationship consists only of checking “yes” to a form question, without
supporting medical rationale, that opinion has little probative value and is insufficient to
establish a causal relationship.12 Dr. Desai did not submit a medical narrative report explaining
how the accepted incident caused or aggravated her back conditions. He did not provide a full
history of any preexisting condition or address how the MRI scan findings related to the lifting

9

See Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

See Robert Broome, 55 ECAB 339 (2004); Linda I. Sprague, 28 ECAB 386 (1997).

11

See Jean Culliton, 47 ECAB 728 (1996); Lucrecia M. Nielsen, 42 ECAB 583 (1991).

12

See Lucrecia M. Nielson, 42 ECAB 583, 594 (1991).

4

incident some three months prior.13 For these reasons, the Board finds that the opinion of
Dr. Desai is of reduced probative value.
Appellant also submitted several physical therapy reports pertaining to her treatment. A
physical therapist is not a “physician” as defined under 5 U.S.C. § 8101(2). Therefore these
reports are of no probative value.14
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on September 21, 2006, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 25, 2008 is affirmed.15
Issued: December 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

See Linda L. Mendenhall, 41 ECAB 532 (1990) (the Board has held that when diagnostic testing is delayed
uncertainty arises regarding the cause of the diagnosed condition and may reduce the probative value of a medical
opinion if not explained).
14

A “physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8101.2. See
Thomas R. Horsfall, 48 ECAB 180 (1996); Jerre R. Rinehart, 45 ECAB 518 (1994).
15

The Board notes following the issue of the Office’s March 25, 2008 decision appellant submitted additional
evidence. Pursuant to 20 C.F.R. § 501.2(c), the Board is precluded from reviewing evidence for the first time on
appeal. However, appellant may submit evidence to the Office with a formal, written request for reconsideration
under 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

5

